Fourth Court of Appeals
                                 San Antonio, Texas
                                     September 22, 2022

                                    No. 04-22-00245-CV

Larry CONN, Laura Conn, and L-C Concrete, Inc. d/b/a Texas Concrete Construction Company,
                                     Appellants

                                              v.

  Paul BISHOP, Individually And Derivatively On Behalf Of Medina Valley Materials, LLC,
  Medina Valley Holdings, LLC, Medina Valley Land, LLC, Medina Valley Equipment, LLC,
    And Medina Valley Concrete Construction, LLC, And Jacob Bishop, Individually And
   Derivatively On Behalf Of Medina Valley Materials, LLC, Medina Valley Holdings, LLC,
                Medina Valley Land, LLC, and Medina Valley Equipment, LLC,
                                         Appellees

                 From the 289th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2021CI02401
                       Honorable David A. Canales, Judge Presiding


                                       ORDER
         Appellants’ reply brief is due on September 19, 2022. See TEX. R. APP. P. 38.6(c).
Before the due date, Appellants filed an unopposed motion for a seven-day extension of time to
file the reply brief.
       Appellants’ motion is granted; the reply brief is due on September 26, 2022. See id. R.
38.6(d).
       It is so ORDERED September 22, 2022.

                                                                 PER CURIAM



       ATTESTED TO:__________________________
                   MICHAEL A. CRUZ,
                   CLERK OF COURT